

116 HR 2953 IH: Aviation Incentive Pay Parity Act
U.S. House of Representatives
2019-05-23
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS1st SessionH. R. 2953IN THE HOUSE OF REPRESENTATIVESMay 23, 2019Mr. Ryan (for himself and Mr. Palazzo) introduced the following bill; which was referred to the Committee on Armed ServicesA BILLTo amend title 37, United States Code, to authorize the Secretary of a military department to pay
			 an officer in a reserve component of a uniformed service aviation
			 incentive pay at the same rate as an officer in the regular component of
			 that uniformed service.
	
 1.Short titleThis Act may be cited as the Aviation Incentive Pay Parity Act. 2.Authorization of equal aviation incentive pay for members of the reserve components of the uniformed services (a)In generalSection 334(e) of title 37, United States Code, is amended by striking that is proportionate to the compensation received under section 206 for inactive-duty training and inserting equal to the amount of aviation incentive pay for an officer in the regular component of the same uniformed service.
			(b)Conforming amendments
 (1)Inactive duty trainingSection 206 of such title is amended by adding at the end the following new subsection:  (g)Notwithstanding subsection (a), the Secretary concerned may pay an officer in a reserve component of a uniformed service aviation incentive pay under section 334 of this title at the same rate as an officer in the regular component of that uniformed service..
 (2)Aviation careerSection 301a(d) of such title is amended by striking 1/30 of. 